In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Kings County (Knipps, J.), dated July 9, 2001, which denied his motion, inter alia, to vacate or modify an order of protection of the same court (Porzio, J.), dated March 2, 2000, which, after a hearing, among other things, excluded him from the marital home for a period of three years.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the husband’s motion, inter alia, to vacate or modify an order of protection based on newly-discovered evidence. With respect to any additional evidence which could not have been discovered previously (see Matter of Jenna R., 207 AD2d 403), there was no showing that it would have produced a different result (see CPLR 5015 [a] [2]). The husband also failed to show good cause for modification of the order of protection (see Family Ct Act § 844).
The husband’s remaining contentions are without merit. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.